Case: 1:18-cv-06576 Document #: 79-5 Filed: 10/30/19 Page 1 of 3 PagelID #:1230

EXHIBIT 5

Certificate of Insurance
Case: 1:18-cv-06576 Document #: 79-5 Filed: 10/30/19 Page 2 of 3 PagelID #:1230

 

ACORD CSR: PC
Ce :VIDENCE OF COMMERCIAL PROPERTY INSURANCE | “Sojsroie

 

 

THIS EVIDENCE OF COMMERCIAL PROPERTY INSURANCE {S ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE ADDITIONAL INTEREST NAMED BELOW. THIS EVIDENCE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER
THE COVERAGE AFFORDED BY THE POLICIES BELOW. THIS EVIDENCE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN
THE ISSUING INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE ADDITIONAL INTEREST.

 

ssa
pe i "ep AND ADDRESS PHONE ex, 516-333-2340 COMPANY NAME AND ADDRESS | NAIC NO: 36137
arbone olloy insurance Travelers Insurance Company
Westy, AY Tisbo Searrcton Setar
untington Quadrangle
Carbone & Molloy Melville, NY 11747

FAX 516-333-9110 =| EMAIL.

 

 

 

 

 

 

eee RODRESS: BC IF MULTIPLE COMPANIES, COMPLETE SEPARATE FORM FOR EACH _ |
CODE: HHO75 _[supcove Policy Type
28EiSverwom PITTSFA . Property Se a
NAMED INSURED AND ADDRESS LOAN NUMBER POLICY NUMBER
Pittsfield Building LLC
58 East Washington St oe KTCMB295T6701 -15
Chicago, IL, 60602-4718 EFFECTIVE DATE EXPIRATION DATE |
CONTINUED UNTIL
07/10/15 07/0/16 [| TERMINATED IF CHECKED
MEO INSURE THIS REPLACES PRIOR EVIDENCE DATED:
Biftsfield Resi en Val #2 LLC
PROPERTY INFORMATION (Use REMARKS on pace 2, if more space is required) |] BUILDING OR () Business Personal Property
LOCATIONIDESCRIPTION 38 Story Multiple Tenant Building
51-65 East Washington

Chicago, iL 60602-4718

 

THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED, NOTWITHSTANDING
ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS EVIDENCE OF PROPERTY INSURANCE MAY
BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS
OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COVERAGE INFORMATION PERILS INSURED | |pasic | |sroap |X| spec | |
COMMERCIAL PROPERTY COVERAGE AMOUNT OF INSURANCE: $ 73,810,000 DED: 100,000
Yes |No |NJA
CIBUSINESS INCOME [K]RENTAL VALUE = =——“<‘C COé;*é*«*LXSSCO#«*dS”S#C*S'RYYESS LIMIT: 3,000,000| | Actual Loss Sustained: # of months: |
BLANKET COVERAGE |X lf YES, indicate value(s) reported on property identified above: $
TERRORISM COVERAGE re x Attach Disclosure Notice / DEC
IS THERE A TERRORISM-SPECIFIC EXCLUSION? x
IS DOMESTIC TERRORISM EXCLUDED? xX
LIMITED FUNGUS COVERAGE al if YES, LIMIT: 100,000 DED: —«* 400,000
FUNGUS EXCLUSION (If "YES", specify organization's form used) | xX
REPLACEMENT COST xX Bo aes
AGREED VALUE |X OO
COINSURANCE xX if YES, %
EQUIPMENT BREAKDOWN (if Applicable) x If YES, LIMIT: 50,000,000 DED: 40,000
ORDINANCE OR LAW - Coverage for loss to undamaged postion of bldg | X
~DemotitionCosts - x _| YES, LIMIT: 2,600,000 DED: —~SC«*YIC0,0000|

_ - incr. Cost of Construction x YES, LIMIT: ee 2,500,000 _ DED: ee __ 100,000
EARTH MOVEMENT (If Applicable) xX if YES, LIMIT: 1,600,000 DED: 100,000
FLOOD (if Applicabte) X If YES, LIMIT: 2,000,000 DED: 400,000
WIND / HAIL (If Subject to Different Provisions) x If YES, LIMIT: DED:
PERMISSION TO WAIVE SUBROGATIONINFAVOROFMORTGAGE |x| | | © ae
HOLDER PRIOR TO LOSS
CANCELLATION

 

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION DATE THEREOF, NOTICE WILL BE
DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.
ADDITIONAL INTEREST
MORTGAGEE CONTRACT OF SALE LENDER SERVICING AGENT NAME AND ADDRESS

LENDERS Loss Pavaate | X \Certificate Holder
“NAME AND ADDRESS

 

 

 

 

 

Pittsfield Hote! Holdings LLC

 

 

 

 

 

AUTHORIZED REPRESENTATIVE
ate hese
ACORD 28 (2009/12) Page 1 of 2 © 2003-2009 ACORD CORPORATION. All rights reserved.

  

The ACORD name and logo are regis EXHIBIT

CARBONE002154
Case: 1:18-cv-06576 Document #: 79-5 Filed: 10/30/19 Page 3 of 3 PagelID #:1230

EVIDENCE OF COMMERCIAL PROPERTY INSURANCE REMARKS - Including Special Conditions (Use only if more space is required)
Coverage For Floors 13 thru 21 [55 East Washington Development]
are EXCLUDED from Policy/Coverage

 

 

 

ACORD 28 (2009/12) Page 2 of 2

CARBONE002155

 
